Exhibit 10.3








Fair Isaac Corporation
2012 Long-Term Incentive Plan
Employee Restricted Stock Unit Award Agreement (U.S.)


Terms and Conditions*    




1.
Grant of Restricted Stock Units. The Company hereby grants to you, subject to
the terms and conditions in this Employee Restricted Stock Unit Award Agreement
(the “Agreement”) and subject to the terms and conditions of the Plan, an Award
of the number of Stock Units (the “Units”) specified on the cover page of this
Agreement. Each Unit represents the right to receive one Share and will be
credited to an account in your name maintained by the Company or its agent. This
account shall be unfunded and maintained for book-keeping purposes only, with
the Units simply representing an unfunded and unsecured obligation of the
Company.



2.
Restrictions on Units. Neither this Award nor the Units subject to this Award
may be sold, assigned, transferred, exchanged or encumbered other than by a
transfer upon your death in accordance with your will, by the applicable laws of
descent and distribution or pursuant to a beneficiary designation submitted in
accordance with Section 6(d) of the Plan (to the extent such designation is
valid under applicable law). Any attempted transfer in violation of this Section
2 shall be of no effect and may result in the forfeiture of all Units. The Units
and your right to receive Shares in settlement of the Units under this Agreement
shall be subject to forfeiture as provided in Section 4 of this Agreement until
satisfaction of the vesting conditions set forth in Section 3 of this Agreement.



3.
Vesting of Units.



(a)
Scheduled Vesting. If you remain an Employee continuously from the Grant Date
specified on the cover page of this Agreement, then the Units will vest in the
numbers and on the dates specified in the vesting schedule on the cover page of
this Agreement.



(b)
Accelerated Vesting. Vesting of the Units will be accelerated if your Service to
the Company or any Affiliate terminates because of your death or Disability, as
provided in Section 6(e)(2) of the Plan. Vesting will also be accelerated under
the circumstances described in Section 13(d) of the Plan and may be accelerated
by action of the Committee in accordance with Sections 3(b)(2), 13(b)(3) and
13(c) of the Plan. Vesting may also be accelerated upon the occurrence of events
and in accordance with the terms and conditions specified in any other written
agreement you have with the Company.



4.
Service Requirement. Except as otherwise provided in accordance with Section
3(b) of this Agreement, if you cease to be an Employee prior to the vesting
date(s) specified on the cover page of this Agreement, you will forfeit all
unvested Units.



5.
Leave of Absence. Your Service as an Employee will be deemed continuing while
you are on a leave of absence approved by the Company in writing or guaranteed
by applicable law or other written agreement you have entered into with the
Company (an “Approved Leave”). If you do not resume providing Service as an
Employee following your Approved Leave, your Service will be deemed to have
terminated upon the expiration of the Approved Leave.





                                                     


*
To the extent any capitalized term used in this Agreement is not defined, it has
the meaning assigned to it in the Plan as the Plan currently exists or as it is
amended in the future.





1

--------------------------------------------------------------------------------

Exhibit 10.3






6.
Settlement of Units. After any Units vest pursuant to Section 3 of this
Agreement, the Company shall, as soon as practicable (but in any event within
the period specified in Treas. Reg. § 1.409A-1(b)(4) to qualify for a short-term
deferral exception to Section 409A of the Code), cause to be issued and
delivered to you, or to your validly designated beneficiary or estate in the
event of your death, one Share in payment and settlement of each vested Unit
(the date of such issuance being the “Settlement Date”). Delivery of the Shares
shall be effected by the electronic delivery of the Shares to a brokerage
account maintained for you at E*TRADE or another broker designated by the
Company, or by another method provided by the Company, and shall be subject to
the tax withholding provisions of Section 7 of this Agreement and the compliance
provisions of Section 15 of this Agreement.



7.
Tax Consequences and Withholding. You acknowledge that, regardless of any action
taken by the Company, the ultimate liability for all income tax, social
insurance or other tax-related items related to your participation in the Plan
and legally applicable to you (the “Tax-Related Items”) is and remains your
responsibility and may exceed the amount actually withheld by the Company. You
further acknowledge that the Company (a) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Award or the Shares acquired pursuant to the Award, and (b)
does not commit to and is under no obligation to structure the terms of the
grant or any aspect of the Award to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result. Further, if you are
subject to Tax-Related Items in more than one jurisdiction, you acknowledge that
the Company (or your employer, if different) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

Prior to the tax withholding event, you agree to make arrangements to satisfy
all Tax-Related Items. In this regard, you authorize the Company to satisfy any
applicable withholding obligation for the Tax- Related Items through an
automatic Share withholding procedure (the “Share Withholding Method”). Under
the Share Withholding Method, the Company or its agent will withhold, at the
Settlement Date, a portion of the Shares with a Fair Market Value (measured as
of the Settlement Date) sufficient to cover the Tax-Related Items; provided,
however, that the number of any Shares so withheld shall not exceed the number
necessary to satisfy the Company’s withholding obligation using the applicable
minimum statutory withholding rate or such other rate as may be permitted under
the Plan up to the maximum rate applicable in your jurisdiction. You will be
deemed to have been issued the full number of Shares subject to the vested
Units, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items.
In the event the Company determines that the Share Withholding Method would be
problematic under applicable tax or securities laws or would result in
materially adverse accounting consequences, you authorize the Company to collect
the Tax-Related Items through, one of the following alternative methods:


(a)    the use of the proceeds from a next-day sale of the Shares issued to you,
provided that (i) such sale is permissible under the Company’s trading policies
governing its securities, (ii) you make an irrevocable commitment, on or before
the Settlement Date, to effect such sale of the Shares, and (iii) the
transaction is not otherwise deemed to constitute a prohibited loan under
Section 402 of the Sarbanes-Oxley Act of 2002


(b)    delivery of your authorization to E*TRADE (or another broker designated
by the Company) to transfer to the Company from your account at such broker the
amount of such Tax-Related Items;


(c)    withholding from your wages or other cash compensation paid to you by the
Company; and/or


(d)    any other method approved by the Company and permitted under applicable
law.


In the event of any over-withholding, you will have no entitlement to the
over-withheld amount in Shares and such amounts will be refunded to you in cash
in accordance with applicable law.




2

--------------------------------------------------------------------------------

Exhibit 10.3




The Company may refuse to issue or deliver the Shares or the proceeds of the
sale of Shares, if you fail to comply with your obligations in connection with
the Tax-Related Items.


8.
No Shareholder Rights Before Settlement. The Units subject to this Award do not
entitle you to any rights of a shareholder of the Company. You will not have any
of the rights of a shareholder of the Company in connection with the grant of
Units subject to this Award unless and until Shares are issued to you upon
settlement of the Units as provided in Section 6 of this Agreement.



9.
Discontinuance of Service. This Agreement does not give you a right to continued
Service with the Company or any Affiliate, and the Company or any such Affiliate
may terminate your Service at any time and otherwise deal with you without
regard to the effect it may have upon you under this Agreement.



10.
Governing Plan Document. This Agreement and the Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.



11.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You understand and agree that you should consult with your own personal tax,
legal and financial advisors regarding your participation in the Plan before
taking any action related to the Plan.



12.
Choice of Law and Venue. This Award and Agreement will be interpreted and
construed in accordance with and governed by the laws of the State of Minnesota,
and all Participants agree to the exclusive venue and jurisdiction of the State
and Federal Courts located in Hennepin County, Minnesota and waive any objection
based on lack of jurisdiction or inconvenient forum. Any action relating to or
arising out of this Plan must be commenced within one year after the cause of
action accrued. This provision will not apply to Participants who primarily
reside and work in California.



13.
Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.



14.
Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an exemption from any registration, qualification or
other legal requirement applicable to the Shares, the Company shall not be
required to deliver any Shares issuable upon settlement of the Units prior to
the completion of any registration or qualification of the shares under U.S.
federal, state or foreign securities or exchange control law or under rulings or
regulations of the U.S. Securities and Exchange Commission (“SEC”) or of any
other governmental regulatory body, or prior to obtaining any approval or other
clearance from any local, state, federal or foreign governmental agency, which
registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. You understand that the Company is
under no obligation to register or qualify the Shares with the SEC or any state
or foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the Shares. Further, you
agree that the Company shall have unilateral authority to amend the Agreement
without your consent to the extent necessary to comply with securities or other
laws applicable to the issuance of the Shares.



15.
Insider Trading Policy. You acknowledge that you are subject to the Company’s
insider trading policy as set forth in the “Statement of Company Policy as to
Trades in the Company’s Securities By Company Personnel and Confidential
Information” and that you are responsible for ensuring compliance with the
restrictions and requirements therein.



16.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on your participation in the Plan, on the Award and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.



3

--------------------------------------------------------------------------------

Exhibit 10.3






17.
Electronic Delivery and Participation. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.



18.
Section 409A of the Code. The Units as provided in this Agreement and any
issuance of Shares or payment pursuant to this Agreement are intended to be
exempt from Section 409A of the Code under the short-term deferral exception
specified in Treas. Reg. § 1.409A-l(b)(4).



19.
Compensation Recovery Policy. To the extent that any compensation paid or
payable pursuant to this Agreement is considered “incentive-based compensation”
within the meaning and subject to the requirements of Section 10D of the
Exchange Act, such compensation shall be subject to potential forfeiture or
recovery by the Company in accordance with any compensation recovery policy
adopted by the Board or any committee thereof in response to the requirements of
Section 10D of the Exchange Act and any implementing rules and regulations
thereunder adopted by the SEC or any national securities exchange on which the
Stock is then listed.  This Agreement may be unilaterally amended by the Company
to comply with any such compensation recovery policy. 



20.
Waiver. You acknowledge that a waiver by the Company of breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by you or any other
Participant.



21.
Severability. The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.



By accepting this Award in the manner prescribed by the Company, you agree to
all the terms and conditions described in this Agreement and in the Plan
document.




4